                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                          1:20-cv-00360-MR

RODNEY E. JONES,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )                         ORDER
                                 )
NCDAC OFFICIALS, et al.,         )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s “Former Case

Dismissed Without Prejudice Documents Requested to be Returned.” [Doc.

23].

       Pro se Plaintiff Rodney E. Jones (“Plaintiff”) filed this action on

November 4, 2020. [Doc. 1]. The Court dismissed Plaintiff’s case without

prejudice on February 2, 2021 for the reasons stated in that Order. [Doc.

15]. Plaintiff now asks the Court to return all documents filed in this case,

“for it is an act of prejudice for this Court to hold onto Petitioner’s documents

which are evidence of Defendants [sic] wrong.” [Doc. 23]. Plaintiff’s motion

will be denied. It is Plaintiff’s responsibility, not this Court’s, to retain original

copies of Plaintiff’s documents. Moreover, the Clerk has mailed Plaintiff a

copy of every document originating with the Court or the Clerk. Also, on


         Case 1:20-cv-00360-MR Document 24 Filed 04/19/21 Page 1 of 2
Plaintiff’s filing of this motion, the Clerk mailed Plaintiff a copy of the updated

docket sheet in this matter.

                                     ORDER

      IT IS THEREFORE ORDERED that Plaintiff’s motion [Doc. 23] is

DENIED.

      IT IS SO ORDERED.
                                      Signed: April 19, 2021




                                         2

        Case 1:20-cv-00360-MR Document 24 Filed 04/19/21 Page 2 of 2
